           Case 1:18-cv-01909-GLR Document 11 Filed 04/16/21 Page 1 of 7



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

KEITH BARKLEY,                                 *

      Petitioner,                              *

v.                                             *          Civil Action No. GLR-18-1909

RICKY FOXWELL, Warden and                      *
THE ATTORNEY GENERAL OF THE
STATE OF MARYLAND,                             *

      Respondents.                     *
                                      ***
                               MEMORANDUM OPINION

       THIS MATTER is before the Court on self-represented Petitioner Keith Barkley’s

Motion for a Writ of Habeas Corpus filed pursuant to 28 U.S.C. § 2254 (ECF No. 1).1 The

Petition is ripe for review, and no hearing is necessary. See Local Rule 105.6 (D.Md. 2018);

Rule 8, Rules Governing Section 2254 Proceedings in the United States District Courts;

Fisher v. Lee, 215 F.3d 438, 455 (4th Cir. 2000) (habeas petitioner not entitled to a hearing).

For the reasons set forth below, the Petition will be denied and dismissed as time-barred

and a certificate of appealability shall not issue.

                                      I.     BACKGROUND

       Petitioner Keith Barkley was convicted by a jury in the Circuit Court for Wicomico

County, Maryland of heroin possession, aggravated possession of heroin with intent to



       1
         Although Barkley was incarcerated at Eastern Correctional Institution at the time
he filed this Petition, he has since been released, thereby mooting his request for habeas
relief. Nonetheless, Barkley has informed the Court that he wishes to proceed in this matter.
(See ECF No. 10).
           Case 1:18-cv-01909-GLR Document 11 Filed 04/16/21 Page 2 of 7



distribute, and possession of cocaine. On September 9, 2013, he was sentenced to a term

of twenty years’ imprisonment for aggravated possession of heroin with intent to distribute

and a four-year concurrent term of imprisonment for cocaine possession. The court merged

the conviction for possession of heroin into the offense of aggravated possession of heroin

for sentencing purposes. (State Record [“SR”] at 8, 14, ECF No. 6-1).

       The Court of Special Appeals of Maryland affirmed the judgment of conviction on

September 2, 2014. (Id. at 13). Barkley did not file for certiorari review by the Court of

Appeals of Maryland. (Id. at 4).

       On December 1, 2015, Petitioner filed a Post-Conviction Petition in the Circuit

Court for Wicomico County. (SR at 4). The circuit court denied relief, (see id. at 48–78),

and on June 23, 2017, the Court of Special Appeals summarily denied Barkley’s

application for leave to appeal, (id. at 89–90).

       On June 18, 2018, Barkley filed the current Petition for federal habeas relief,

presenting the following claims: (1) the trial court “erred by permitting to go to the jury a

statement, belief, or opinion of another person to the effect that a witness is telling the truth

or lying and [it was] reversible error to allow prosecutor to ask defendant whether each of

three prosecution witnesses were lying, being police officers, since credibility of those

witnesses was for the jury to decide,” (Pet. at 4–5, ECF No. 1)2; (2) “trial counsel erred by

failing to protect petitioner’s credibility from the State’s false assertion that a preliminary

hearing never took place and its ‘were they lying’ questions, and as to him being a user,”


       2
        Citations to Barkley’s Petition and Reply refer to page numbers assigned by the
Court’s electronic case filing system.
                                               2
         Case 1:18-cv-01909-GLR Document 11 Filed 04/16/21 Page 3 of 7



(id. at 8); (3) “trial counsel erred in not obtaining evidence form the Wicomico County

Detention Center showing that Mr. Barkley was a drug user of heroin,” (id. at 12); and (4)

the cumulative effect of trial counsel’s errors required reversal of the conviction., (see id.

at 18–19).

       On September 14, 2018, Respondents filed an Answer seeking dismissal of the

Petition as time-barred. (ECF No. 6). Barkley filed Replies on September 21, 2018 and

October 29, 2018. (ECF Nos. 7, 9).

                                       II.    DISCUSSION

A.     Statute of Limitations

       A one-year statute of limitations applies to habeas petitions in non-capital cases for

a person convicted in a state court. See 28 U.S.C. § 2244(d)(1); Wall v. Kholi, 562 U.S.

545, 549 (2011). The one-year limitation period runs from the latest of four dates:

               (A) the date on which the judgment became final by the
              conclusion of direct review or the expiration of the time for
              seeking such review;

              (B) the date on which the impediment to filing an application
              created by State action in violation of the Constitution or laws
              of the United States is removed, if the applicant was prevented
              from filing by such State action;

              (C) the date on which the constitutional right asserted was
              initially recognized by the Supreme Court, if the right has been
              newly recognized by the Supreme Court and made
              retroactively applicable to cases on collateral review; or

              (D) the date on which the factual predicate of the claim or
              claims presented could have been discovered through the
              exercise of due diligence.



                                              3
         Case 1:18-cv-01909-GLR Document 11 Filed 04/16/21 Page 4 of 7



28 U.S.C. § 2244(d)(1). The one-year period begins running when direct review of the state

conviction is completed or when the time for seeking direct review has expired, see 28

U.S.C. §2244(d)(1)(A), unless one of the circumstances enumerated by the statute is

present and starts the clock running at a later date. See 28 U.S.C. § 2244(d)(1)(B)–(D).

“The time during which a properly filed application for State post-conviction or other

collateral review with respect to the pertinent judgment or claim is pending shall not be

counted toward any period of limitation under this subsection.” 28 U.S.C. §2244(d)(2).

       The one-year period is tolled statutorily while properly filed post-conviction

proceedings or other collateral review are pending and may otherwise be equitably tolled.

See 28 U.S.C. § 2244(d)(2); Wall, 562 U.S. at 549; Holland v. Florida, 560 U.S. 631, 650–

51 (2010); Harris v. Hutchinson, 209 F.3d 325, 328 (4th Cir. 2000). Equitable tolling,

however, applies only where there are “extraordinary circumstances.” Holland, 560 U.S.

at 634. Thus, to be entitled to equitable tolling, a petitioner must establish either that some

wrongful conduct by respondent contributed to his delay in filing his motion to vacate, or

that circumstances beyond his control caused the delay. See Harris, 209 F.3d at 330.

Equitable tolling is available in “'those rare instances where—due to circumstances

external to the party’s own conduct—it would be unconscionable to enforce the limitation

against the party. Rouse v. Lee, 339 F.3d 238, 246 (4th Cir. 2003). “[A]ny resort to equity

must be reserved for those rare instances where . . . it would be unconscionable to enforce

the limitation period against the party and gross injustice would result.” Harris, 209 F.3d

at 330. A petitioner is entitled to equitable tolling only if he shows “‘(1) that he has been

pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his

                                              4
         Case 1:18-cv-01909-GLR Document 11 Filed 04/16/21 Page 5 of 7



way’ and prevented timely filing.” Holland, 560 U.S. at 649 (quoting Pace v. DiGuglielmo,

544 U.S. 408, 418 (2005)).

       Here, the Court of Special Appeals entered its mandate on October 2, 2014. (SR at

47). Barkley’s conviction became final fifteen days later, upon the deadline to petition the

Maryland Court of Appeals for certiorari. See Md. Rule 8-302(a) (providing a petition for

writ of certiorari may be filed no later than fifteen days after the issuance of the mandate).

The limitations period thus expired on October 17, 2015. Barkley did not submit a

“properly filed application for State post-conviction or other collateral review” to toll the

running of the limitations period during this time. 28 U.S.C. § 2244(d)(2).

       Because this Petition was not filed until June 18, 2018, it is time-barred unless

equitable tolling paused the running of the limitations period. Barkley asserts as a basis for

equitable tolling that from October 17, 2014 to October 17, 2015, he was “derailed by the

officers within the institution that [sic] was involved in the drug corruption here at Eastern

Correctional Institution.” (2d Reply at 1–2, ECF No. 9). Barkley states that he was placed

in administrative “lock up” from March 25, 2015 to April 18, 2015” and then placed on the

other side of the prison and “retaliated” against from 2015 to 2016. (Id. at 2). He alleges

that his mail was tampered with until he contacted agents of the Federal Bureau of

Investigation (“FBI”) and was interviewed by an FBI agent in October 2016. (Id. at 2, 3).

       Barkley’s allegations about his prison housing, mail tampering, and retaliation,

provide no details to demonstrate how such conditions prevented him from timely filing

his federal habeas petition. Barkley’s assertions that he was unable to file his federal

petition during this time are belied by his December 1, 2015 filing of a Post-Conviction

                                              5
          Case 1:18-cv-01909-GLR Document 11 Filed 04/16/21 Page 6 of 7



Petition in the Circuit Court for Wicomico County. (See SR at 4). Even if the Court were

to accept that these conditions prevented his timely filing, Barkley fails to show diligent

pursuit of his rights during the more than one year between October 2016, when he was

interviewed by FBI and the purported mail tampering ceased, and when he filed the Petition

on June 18, 2018. Having failed to demonstrate diligent pursuit of his rights and show that

he was prevented from filing his federal petition due to extraordinary circumstances,

Barkley does not satisfy the standard for equitably tolling the limitations period.

B.      Certificate of Appealability

     Rule 11(a) of the Rules Governing Section 2254 Cases in the United States District

Courts provides that the district court “must issue or deny a certificate of appealability

when it enters a final order adverse to the applicant” on a § 2254 petition. Because the

accompanying Order is a final order adverse to the applicant, Barkley must receive a

certificate of appealability before an appeal may proceed. 28 U.S.C. § 2253(c)(1). Where,

as is the case here, a petition is denied on procedural grounds, the petitioner satisfies the

standard with a showing that reasonable jurists “would find it debatable whether the

petition states a valid claim of the denial of a constitutional right” and “whether the district

court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

Because Barkley has not made the requisite showing, the Court declines to issue a

certificate of appealability. Barkley may nonetheless request a certificate from the United

States Court of Appeals for the Fourth Circuit. See Fed.R.App.P. 22(b); Lyons v. Lee, 316

F.3d 528, 532 (4th Cir. 2003) (considering whether to grant a certificate of appealability

after the district court declined to issue one).

                                               6
        Case 1:18-cv-01909-GLR Document 11 Filed 04/16/21 Page 7 of 7



                                       III.    CONCLUSION

      For the foregoing reasons, Barkley’s Petition for a Writ of Habeas Corpus is

DISMISSED as time-barred under 28 U.S.C. § 2244(d). A certificate of appealability shall

not issue. A separate Order follows.

      Entered this 16th day of April, 2021.



                                              _____________/s/_______________
                                              George L. Russell, III
                                              United States District Judge




                                                7
